 
EXHIBIT 10.1

 
EXECUTION COPY

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of December 10, 2009
 
among
 
BERKADIA COMMERCIAL MORTGAGE LLC
 
as the Borrower,
 
and
 
BH FINANCE LLC
 
as the Lender
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
ARTICLE I.
   
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
 
Defined Terms
1
1.02
 
Other Interpretive Provisions
11
1.03
 
Accounting Terms
12
1.04
 
Times of Day
12
ARTICLE II.
   
THE COMMITMENT AND LOANS
12
2.01
 
Loans
12
2.02
 
Loans and Loan Notices
12
2.03
 
Prepayments
13
2.04
 
Repayment of Loans
13
2.05
 
Interest
14
2.06
 
Computation of Interest
14
2.07
 
Evidence of Debt
14
2.08
 
Payments Generally; Lender’s Clawback
15
ARTICLE III.
   
TAXES, YIELD PROTECTION AND ILLEGALITY
15
3.01
 
Taxes
15
ARTICLE IV.
   
CONDITIONS PRECEDENT TO LOANS
16
4.01
 
Conditions of Effectiveness
16
4.02
 
Conditions to All Loans
17
ARTICLE V.
   
REPRESENTATIONS AND WARRANTIES
17
5.01
 
Existence, Qualification and Power; Compliance with Laws
17
5.02
 
Authorization; No Contravention
17
5.03
 
Governmental Authorization; Other Consents
18
5.04
 
Binding Effect
18
5.05
 
Liens
18
5.06
 
Margin Regulations; Investment Company Act
18
5.07
 
Collateral Documents
18
5.08
 
Solvency
18
ARTICLE VI.
   
AFFIRMATIVE COVENANTS
18
6.01
 
Financial Statements
19

 
 
 
 
- i -

--------------------------------------------------------------------------------

 
 
 


 
Page
 
6.02
 
Payment of Obligations
19
6.03
 
Preservation of Existence, Etc
19
6.04
 
Compliance with Laws
19
6.05
 
Books and Records
19
6.06
 
Use of Proceeds
19
6.07
 
Covenant to Guarantee Obligations and Give Security
20
6.08
 
Further Assurances
21
ARTICLE VII.
   
NEGATIVE COVENANTS
21
7.01
 
Liens
21
7.02
 
Indebtedness
21
7.03
 
Fundamental Changes
21
7.04
 
Dispositions
21
7.05
 
Change in Nature of Business
22
7.06
 
Use of Proceeds
22
ARTICLE VIII.
   
EVENTS OF DEFAULT AND REMEDIES
22
8.01
 
Events of Default
22
8.02
 
Remedies upon Event of Default
24
8.03
 
Application of Funds
24
ARTICLE IX.
   
MISCELLANEOUS
25
9.01
 
Amendments, Etc
25
9.02
 
Notices; Effectiveness; Electronic Communication
25
9.03
 
No Waiver; Cumulative Remedies
26
9.04
 
Expenses; Indemnity; Damage Waiver
26
9.05
 
Payments Set Aside
27
9.06
 
Successors and Assigns
27
9.07
 
Right of Setoff
28
9.08
 
Interest Rate Limitation
28
9.09
 
Counterparts; Integration; Effectiveness
28
9.10
 
Survival of Representations and Warranties
29
9.11
 
Severability
29
9.12
 
Governing Law; Jurisdiction; Etc
29
9.13
 
Waiver of Jury Trial
30

 
 
 
 
- ii -

--------------------------------------------------------------------------------

 
 
 


 
Page
 
SIGNATURES
     
S-1



 
EXHIBITS
 
 
Form of

 
 
A
Loan Notice

 
B
Guaranty

 
C
Security Agreement

 
D
Subsidiary Guaranty



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
- iii -

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 10, 2009
between BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company
(the “Borrower”), and BH FINANCE LLC, a Nebraska limited liability company (the
“Lender”).
 
The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender is willing to do so on the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01    Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
“APA” means that certain Asset Put Agreement, dated September 2, 2009, by and
among the Borrower (f/k/a Berkadia III, LLC), Capmark Financial Group, Inc.,
Capmark Finance Inc. and Capmark Capital Inc., and solely with respect to
specified Sections thereof, Berkshire Hathaway Inc. and Leucadia National
Corporation.
 
“Applicable Rate” means, as of any date of determination, an interest rate per
annum equal to the greater of (i) 2.0%, and (ii) the sum of (a) the three-month
LIBOR (as reported two (2) Business Days prior to such date of determination on
the Telerate Page 3750 (or if such screen shall cease to be publicly available,
as reported on Reuters Screen page “LIBO” or by any other publicly available
source of such market rate as determined by the Lender from time to time)) for
London interbank offered rates for U.S. Dollar deposits and (b) 25 basis points;
provided, however, that, if the Lender is unable to obtain the three-month LIBOR
as specified herein, then the Applicable Rate shall be 2.0%.
 
“Availability Period” means the period from and including the Effective Date to
the earlier of (a) the Maturity Date, and (b) the date of termination of the
Commitment of the Lender to make Loans pursuant to Section 8.02.
 
“Bankruptcy Court Order” has the meaning given to such term in the APA.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 


 
 

--------------------------------------------------------------------------------

 


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are required or authorized to close under the Laws of, or are
in fact closed in, the States of New York and Nebraska.
 
“Change of Control” means an event or series of events by which (a) the holders
of the equity securities of the Guarantor immediately prior to such event or
events would hold less than 50% of the equity securities of the Guarantor and
less than 50% of the voting power of the surviving or resulting entity
immediately after such event events; or (b) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a Controlling influence over the management or policies of the
Guarantor, or Control over the equity securities of the Guarantor entitled to
vote for members of the management committee or equivalent governing body of the
Guarantor on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities;
provided, however, that neither of the foregoing shall constitute a Change of
Control so long as Ian M. Cumming and Joseph S. Steinberg beneficially own,
individually or in the aggregate, not less than 10% of the outstanding common
Equity Interests of the Guarantor.
 
“Closing” has the meaning given to such term in the APA.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Secured
Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, each of
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Lender pursuant to Sections 6.07 and 6.08, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of Secured Parties.
 
“Commitment” means the Lender’s agreement to make Loans to the Borrower pursuant
to Section 2.01 on the terms and conditions set forth in this Agreement, in an
aggregate principal amount at any time outstanding not to exceed One Billion
Dollars ($1,000,000,000).
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rear-
 


 
- 2 -

--------------------------------------------------------------------------------

 


rangement, receivership, insolvency, reorganization, or similar debtor relief
Laws of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, passage of time or both, would be an Event
of Default.
 
“Default Rate” means an interest rate equal to the Applicable Rate plus 2% per
annum.
 
 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“DUS Program” means the Delegated Underwriting and Servicing Program of Fannie
Mae in which the Borrower participates.
 
“Dynex Fannie Mae Note” has the meaning given to such term in the APA.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied or waived by the Lender.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable with such
Person for shares of capital stock of (or other ownership or profit interests
in) such Person or warrants, options or rights for the purchase or acquisition
from such Person of such securities (or such other interests), and all of the
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code); provided, however, that none of
Berkshire Hathaway Inc. and its Affiliates or Leucadia National Corporation and
its Affiliates, in each case other than the Borrower and the Borrower’s
Subsidiaries, shall be deemed to be ERISA Affiliates for purposes of this
Agreement.
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization;
 


 
- 3 -

--------------------------------------------------------------------------------

 


(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
 
“Event of Default” means an event specified as such in Section 8.01.
 
“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
taxes imposed on or measured by its overall net income (however denominated) by
the United States of America (or any political subdivision thereof).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Funding Account” means an account designated by the Borrower by written notice
to the Lender, including pursuant to a Loan Notice (which may be changed by
Borrower by providing the Lender with a new written notice).
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other financial obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other financial obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or financial per-
 


 
- 4 -

--------------------------------------------------------------------------------

 


formance thereof or to protect such obligee against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.
 
“Guarantor” means Leucadia National Corporation.
 
“Guaranty” means the Guaranty made by the Guarantor in favor of the Lender
substantially in the form of Exhibit B.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds (other than performance bonds),
debentures, notes, loan agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable and accrued
obligations incurred in the ordinary course of business);
 
(d)           indebtedness or other obligations of a third party (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness or other
obligations shall have been assumed by such Person or is limited in recourse,
but limited to the fair market value of such property;
 
(e)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(f)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited partnership or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.
 


 
- 5 -

--------------------------------------------------------------------------------

 


“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 9.04(b).
 
“Interest Payment Date” means the first Business Day of each April, July,
October and January.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to Real Property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by the Lender to the Borrower made pursuant
to Article II.
 
“Loan Documents” means this Agreement, each Note, the Security Agreement, the
Guaranty, the Subsidiary Guaranty and each other Collateral Document.
 
“Loan Notice” means a notice requesting a Loan, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A, or such
other form as may be agreed between the Borrower and the Lender.
 
“Loan Parties” means, collectively, the Borrower, the Guarantor and the
Subsidiary Guarantors.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries (taken as a whole); (b) a material impairment of the rights and
remedies of the Lender under any Loan Document or the ability of any Loan Party
to perform its obligations under any Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
 


 
- 6 -

--------------------------------------------------------------------------------

 


“Maturity Date” means December 10, 2014; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Mortgage Business” has the meaning given to such term in the APA, and includes
business of a type that is similar, complementary or reasonably related to, the
Mortgage Business, and reasonable extensions thereof.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Note” means a promissory note made by the Borrower in favor of the Lender or
its assigns evidencing Loans made by the Lender, in form and substance
reasonably satisfactory to the Lender.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means with respect to Loans outstanding at any time, the
aggregate outstanding principal amount thereof after giving effect to any
borrowing of Loans occurring on such date.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA
 


 
- 7 -

--------------------------------------------------------------------------------

 


and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
 
“Permitted Indebtedness” means:
 
(a)           the Obligations under the Loan Documents;
 
(b)           All of Borrower's obligations to Fannie Mae under the DUS Program;
 
(c)           Guarantee obligations incurred by the Borrower in respect of
Indebtedness of any other Loan Party that is otherwise permitted by Section 7.02
(other than clause (a) above);
 
(d)           capital lease obligations and purchase money Indebtedness incurred
by the Borrower to finance the acquisition of fixed assets, together with any
Permitted Refinancing of any Indebtedness permitted by this clause (d);
provided, however, that the aggregate outstanding principal amount of all such
capital lease obligations and purchase money Indebtedness shall not exceed
$10,000,000 at any time;
 
(e)           Indebtedness arising from intercompany loans owing to any Loan
Party;
 
(f)           Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;
 
(g)           Obligations under Interest Rate Contracts entered into in the
ordinary course of business;
 
(h)           the Dynex Fannie Mae Note and any Permitted Refinancings thereof;
and
 
(i)           unsecured Indebtedness not otherwise permitted by the foregoing
paragraphs (a) through (h); provided, however, that the aggregate outstanding
principal amount of all such unsecured Indebtedness shall not exceed $20,000,000
at any time.
 
“Permitted Liens” means:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           All Liens granted by the Borrower in favor of Fannie Mae pursuant
to the DUS Program;
 
(c)           Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or thereafter payable without penalty not yet due or
which are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance, and to the extent required by, with GAAP;
 


 
- 8 -

--------------------------------------------------------------------------------

 


(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens (i) arising in the ordinary course of business which are not
overdue for a period of more than 60 days, or (ii) which are being contested in
good faith and by appropriate actions, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with, and to
the extent required by, GAAP;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness for borrowed money), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting Real Property which, in the aggregate and which do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
 
(h)           present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Real Property;
 
(i)           Liens securing writs of attachments or similar instruments or
judgments for the payment of money not constituting an Event of Default under
Section 8.01(h);
 
(j)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by any Loan Party, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and other account arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness for
borrowed money;
 
(k)           Liens in favor of lessors securing operating leases;
 
(l)           purchase money Liens granted by the Borrower or any of its
Subsidiaries (including the interest of a lessor under a capital lease and
purchase money Liens to which any property is subject at the time, on or after
the date hereof, of the Borrower’s or such Subsidiary’s acquisition thereof)
securing Indebtedness permitted under Section 7.02 and limited in each case to
the property purchased with the proceeds of such purchase money Indebtedness or
subject to such capital lease;
 
(m)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases; and
 


 
- 9 -

--------------------------------------------------------------------------------

 


(n)           Liens not otherwise permitted by the foregoing paragraphs (a)
through (m) securing obligations or other liabilities (other than Indebtedness)
of any Loan Party; provided, however, that the aggregate outstanding amount of
all such obligations and liabilities shall not exceed $25,000,000 at any time.
 
“Permitted Refinancing” means renewals, extensions, refinancings and refundings
of any Permitted Indebtedness that (a) are in an aggregate principal amount not
greater than the principal amount of such Permitted Indebtedness, and are on
terms no less favorable to any Loan Party obligated thereunder and (b) have a
weighted average maturity and final maturity (measured as of the date of such
renewal, refinancing, extension or refunding) no shorter than that of such
Permitted Indebtedness.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Purchase and Sale” has the meaning given to such term in the APA.
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, managing member, management committee member or
manager of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Lender.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Secured Parties” means, collectively, the Lender and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
 


 
- 10 -

--------------------------------------------------------------------------------

 


“Security Agreement” means the security agreement in substantially the form of
Exhibit C executed and delivered pursuant to Section 4.01(a)(iv).
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency) or
a majority of the economic interests are at the time beneficially owned by such
Person.
 
“Subsidiary Guarantors” means Berkadia Commercial Mortgage Inc. and each other
Subsidiary of the Borrower organized under the Laws of a jurisdiction in the
United States from time to time.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Lender substantially in the form of Exhibit D, or
such other form as may be agreed between the Borrower and the Lender.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“United States” means the United States of America.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 


 
- 11 -

--------------------------------------------------------------------------------

 




(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement not specifically or completely defined
herein shall be prepared in conformity with, GAAP applied on a consistent basis,
as in effect from time to time, except as otherwise specifically prescribed
herein.
 
1.04 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
 
ARTICLE II.
THE COMMITMENT AND LOANS
 
2.01 Loans.  Subject to the terms and conditions set forth herein, the Lender
agrees to make Loans to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the Lender’s
 


 
- 12 -

--------------------------------------------------------------------------------

 


Commitment.  Within the limits of the Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.03, and reborrow under this Section 2.01.
 
2.02 Loans and Loan Notices.
 
(a) Each Loan shall be made upon the Borrower’s irrevocable notice to the
Lender, which may be given by telephone.  Each such notice must be received by
the Lender not later than 5:00 p.m. (i) on the Business Day prior to the
requested date of such Loan.  Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly, but in any case prior to the
funding of the Loan, by delivery to the Lender of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower
(which confirmation may be delivered by email or facsimile).  Each Loan shall be
in a minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) the requested date of the Loan (which shall be a Business Day) and (ii) the
principal amount of the Loan to be borrowed.
 
(b) Following receipt of a Loan Notice and upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Loan is the initial Loan,
Section 4.01), the Lender shall make the principal amount of the Loan to be
borrowed as specified in the applicable Loan Notice available to the Borrower by
wire transfer of immediately available funds to the Funding Account.  No more
than one (1) Loan shall be made to the Borrower on any Business Day.
 
(c) Following the occurrence and existence of a Default, no Loans may be
requested without the prior consent of the Lender.
 
2.03 Prepayments.
 
(a) The Borrower may at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that any prepayment
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, if less, the entire principal amount then
outstanding.  Any prepayment of Loans shall be accompanied by all accrued and
unpaid interest on the amount prepaid.
 
(b) If for any reason the Outstanding Amount at any time exceeds the Commitment
then in effect, the Borrower shall immediately prepay Loans in an aggregate
amount equal to such excess.
 
2.04 Repayment of Loans.
 
(a) Following the occurrence and during the existence of an Event of Default,
all amounts received by the Lender shall be applied first, to the costs and
expenses of protecting and preserving the security interests of the Lender under
the Loan Documents, second, to the costs and expenses of protecting and
preserving the Collateral, third, to all other outstanding financial Obligations
due under this Agreement and the other Loan Documents (other than principal and
interest on the Loans), fourth, to accrued and unpaid interest on the Loans,
fifth, to the aggregate outstanding principal balance of the Loans and, after
all outstanding amounts evidenced and secured by the Loan Documents have been
paid in full and the Loan Parties have performed their
 


 
- 13 -

--------------------------------------------------------------------------------

 


obligations under the Loan Documents and the Commitment has terminated, the
balance, if any, shall be delivered to the Borrower.
 
(b) The Borrower shall repay the Outstanding Amount to the Lender on the
Maturity Date, plus all accrued and unpaid interest, and all other Obligations
then outstanding.
 
2.05 Interest.
 
(a) Subject to the provisions of subsection (b) below, the Loans shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the Applicable Rate then in effect.  The Applicable Rate shall be set on the
Effective Date and shall be reset on each Interest Payment Date thereafter.
 
(b) (i)  If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
                (ii)If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Lender,
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
                (iii)While any Event of Default exists, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
                (iv)Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c) Interest on the Loans shall be due and payable in arrears on each Interest
Payment Date, the Maturity Date and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.06 Computation of Interest.
 
(a) All computations of interest hereunder shall be made on the basis of a
360-day year and actual days elapsed.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.08, bear interest for one day.  Each determination by the Lender of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.07 Evidence of Debt.  The Loans made by the Lender shall be evidenced by one
or more accounts or records maintained by the Lender in the ordinary course of
business.  The accounts or records maintained by the Lender shall be conclusive
absent manifest error of the
 


 
- 14 -

--------------------------------------------------------------------------------

 


amount of the Loans made by the Lender to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  Upon the request of the
Lender, the Borrower shall execute and deliver to the Lender a Note, which shall
evidence the Lender’s Commitment and Loans in addition to such accounts or
records.  The Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
 
2.08 Payments Generally; Lender’s Clawback.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Lender in Dollars
and in immediately available funds not later than 4:00 p.m. on the date
specified for payment herein.  All payments received by the Lender after 4:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest.
 
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the applicable Loan Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Loan Party shall make such deductions and (iii) the
applicable Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the Lender,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the Lender
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.
 


 
- 15 -

--------------------------------------------------------------------------------

 


(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Lender evidence of such payment reasonably
satisfactory to the Lender.
 
 
ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS
 
4.01 Conditions of Effectiveness.  The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:
 
(a) The Lender’s receipt of the following, each of which shall be an original
properly executed by a Responsible Officer of the signing Loan Party (or an
electronic copy of an executed original), and each in form and substance
satisfactory to the Lender:
 
(i) executed counterparts of this Agreement, the Guaranty and the Subsidiary
Guaranty;
 
(ii) upon the Lender’s request, a Note executed by the Borrower and dated as of
the Effective Date in favor of the Lender;
 
(iii) a copy of the Bankruptcy Court Order;
 
(iv) the Security Agreement, duly executed by the Borrower and the Subsidiary
Guarantor, together with:
 
(A)           proper financing statements in form appropriate for filing under
the UCC of all jurisdictions that the Lender requests, covering the Collateral
described in the Security Agreement,
 
(B)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Lender may deem
necessary or desirable in order to perfect the Liens created thereby, and
 
(C)           evidence that all other action that the Lender may deem necessary
or desirable in order to perfect the Liens created under the Security Agreement
has been taken;
 
(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
 
(vi) such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in
 


 
- 16 -

--------------------------------------------------------------------------------

 


business in each jurisdiction where the conduct of its business requires such
qualification, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect;
 
(vii) a certificate signed by a Responsible Officer of the Borrower, dated as of
the Effective Date, certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied and (B) that there has been no event or
circumstance since the formation of the Borrower as a Delaware limited liability
company on August 26, 2009 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; and
 
(viii) such other assurances, certificates, documents, consent or opinions as
the Lender reasonably may require;
 
(b) pursuant to the terms of the APA, the Closing effecting the Purchase and
Sale shall have occurred; and
 
(c) the Effective Date shall have occurred on or before January 31, 2010.
 
4.02 Conditions to All Loans.  The obligation of the Lender to honor any Loan
Notice is subject to the following conditions precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Loan Notice (except where already qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects), except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.
 
(b) No Default shall exist, or would result from such proposed Loan or from the
application of the proceeds thereof.
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lender that the statements contained
in this Article V are true and correct as of (1) the Effective Date and (2) the
Closing:
 
5.01 Existence, Qualification and Power; Compliance with Laws.  The Borrower (a)
is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its organization, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on the Mortgage Business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where the conduct of the Mortgage
Business requires such
 


 
- 17 -

--------------------------------------------------------------------------------

 


qualification or license, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by the Borrower of each Loan Document to which it is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under any material
Contractual Obligation to which the Borrower is a party; or (c) violate any
Law.  The Borrower is in compliance with all Contractual Obligations referred to
in clause (b), except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document to
which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower.  This Agreement constitutes, and each
other Loan Document to which the Borrower is a party when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and general
principles of equity.
 
5.05 Liens.  The property of the Borrower is subject to no Liens, other than
Permitted Liens.
 
5.06 Margin Regulations; Investment Company Act.
 
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
of the Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
 
5.07 Collateral Documents.  The provisions of the Security Agreement are
effective to create, in favor of the Lender, valid and perfected first priority
Liens on all property described in the Security Agreement subject only to the
Permitted Liens.
 
5.08 Solvency. The Borrower is, individually and together with its Subsidiaries
on a consolidated basis, Solvent.
 


 
- 18 -

--------------------------------------------------------------------------------

 




 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as the Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall:
 
6.01 Financial Statements.  To the extent that the Lender shall not have
otherwise received any of the following items, deliver to the Lender, in form
and detail reasonably satisfactory to the Lender:
 
(a) within 120 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2009), a consolidated
balance sheet of the Borrower as at the end of such fiscal year, and the related
consolidated statements of operations and cash flows for such fiscal year, all
in reasonable detail and prepared in accordance with GAAP; and
 
(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (commencing with the fiscal quarter ended March
31, 2010), a consolidated balance sheet of the Borrower as at the end of such
fiscal quarter, and the related consolidated statements of operations and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, all in reasonable detail and prepared in accordance with GAAP.
 
6.02 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and with adequate reserves; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and with adequate reserves; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
 
6.03 Preservation of Existence, Etc.
 
  (a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization; and
(b) except to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect, take all reasonable action to maintain all
rights, privileges, permits and licenses necessary or desirable in the normal
conduct of its business.
 
6.04 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate actions; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
 
6.05 Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower; and (b)
 


 
- 19 -

--------------------------------------------------------------------------------

 


maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower.
 
6.06 Use of Proceeds.  Use the proceeds of the Loans for any one or more of the
following:  (i) to fund the purchase of outstanding advances and loans from
Capmark Finance Inc., Capmark Capital Inc. or Capmark Financial Group Inc., (ii)
to fund the purchase of mortgage servicing rights and (iii) to fund ongoing
working capital and other general corporate purposes of the Borrower.
 
6.07 Covenant to Guarantee Obligations and Give Security.
 
(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
organized under the Laws of a jurisdiction in the United States by the Borrower,
the Borrower shall (at its expense) promptly, but in any event within 10
Business Days after any such formation or acquisition:
 
(i) cause such Subsidiary to duly execute and deliver to the Lender a Subsidiary
Guaranty or a joinder to a Subsididary Guaranty, as specified by and in form and
substance reasonably satisfactory to the Lender, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,
 
(ii) cause such Subsidiary to duly execute and deliver to the Lender deeds of
trust, trust deeds, deeds to secure debt, mortgages and security and pledge
agreements or joinders to the Security Agreement, as specified by and in form
and substance reasonably satisfactory to the Lender, securing payment of all the
Obligations of such Subsidiary under the Loan Documents and constituting Liens
on all real and personal properties of such Subsidiary (other than real and
personal property subject to Permitted Liens and Equity Interests in any
Subsidiary organized outside of the United States), and
 
(iii) cause such Subsidiary to take whatever action (including the recording of
mortgages, the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents) requested by the Lender to vest in
the Lender valid and subsisting Liens on all real and personal properties of
such Subsidiary (other than real and personal property subject to Permitted
Liens and Equity Interests in any Subisidiary organized outside of the United
States), enforceable against all third parties in accordance with their terms.
 
(b) Upon the formation or acquisition of any new direct Subsidiary organized
outside of the United States by the Borrower, the Borrower shall (at its
expense) promptly, but in any event within 10 Business Days after any such
formation or acquisition, pledge sixty-five percent (65%) of such Subsidiary’s
outstanding voting stock and stock equivalents owned by the Borrower and one
hundred percent (100%) of such Subsidiary’s outstanding non-voting stock and
stock equivalents owned by the Borrower for the benefit of the Secured Parties
to secure the Obligations.
 
(c) Upon the acquisition of any real or personal property by the Borrower, the
Borrower shall (at its expense) promptly, but in any event within 10 Business
Days after any such acquisition:
 


 
- 20 -

--------------------------------------------------------------------------------

 




(i) furnish to the Lender a description of the property so acquired in detail
reasonably satisfactory to the Lender,
 
(ii) duly execute and deliver to the Lender deeds of trust, trust deeds, deeds
to secure debt, mortgages and other security and pledge agreements, as specified
by and in form and substance satisfactory to the Lender, securing payment of all
the Obligations of the Borrower under the Loan Documents and constituting Liens
on all such properties, and
 
(iii) take all action (including the the filing of UCC financing statements, the
giving of notices and the endorsement of notices on title documents) requested
by the Lender to vest in the Lender (or in any representative of the Lender
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties.
 
6.08 Further Assurances.  Promptly upon request by the Lender, (a) correct any
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, which defect or error the Lender
in its reasonable judgment deems material, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and reregister any and all
such further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject the Borrower’s properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.
 
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as the Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not
directly or indirectly:
 
7.01 Liens.  Except with the approval of the Lender, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than Permitted Liens.
 
7.02 Indebtedness.  Except with the approval of the Lender, create, incur,
assume or suffer to exist any Indebtedness, other than Permitted Indebtedness.
 
7.03 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.
 
7.04 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except (a) Dispositions of obsolete, surplus or worn out property,
whether now
 


 
- 21 -

--------------------------------------------------------------------------------

 


owned or hereafter acquired, in the ordinary course of business, and (b)
Dispositions of inventory or assets in the ordinary course of the Mortgage
Business; provided, however, that any Disposition pursuant to clauses (a) and
(b) shall be for fair market value.
 
7.05 Change in Nature of Business.  Except with the approval of the Lender, (a)
engage in any practice, take any action, or enter into any transaction outside
the ordinary course of business or (b) engage in any material line of business
other than the Mortgage Business or any business substantially related or
incidental thereto.
 
7.06 Use of Proceeds.  Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
 
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or (iii) within three Business Days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.03, 6.06, 6.07 or
Article VII; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(e) Cross-Default.  The Borrower (i) fails to make any payment when due after
giving effect to any applicable notice and cure periods (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder), or (ii) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case after giving effect to any applicable notice and cure periods, the effect
of which default or other event is to cause, or to permit the holder or hold-
 


 
- 22 -

--------------------------------------------------------------------------------

 


ers of such Indebtedness or the beneficiary or beneficiaries of such Guarantee
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, however, that it shall not constitute an Event
of Default pursuant to this paragraph (e) unless the aggregate amount of all
such Indebtedness referred to in clauses (i) and (ii) exceeds $10,000,000 at any
one time; or
 
(f) Insolvency Proceedings, Etc.  Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or
 
(h) Judgments.  There is entered against the Borrower (i) a final judgment or
order for the payment of money in an aggregate amount exceeding $10,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 20 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or
 


 
- 23 -

--------------------------------------------------------------------------------

 


(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Governmental Approvals.  Any Loan Party shall fail to obtain, renew,
maintain or comply with any such governmental approvals as shall be necessary
(i) for the execution, delivery or performance by such Loan Party of its
obligations, or the exercise of its rights, under the Loan Documents, or (ii)
for the grant of the Liens created under the Security Agreement or for the
validity and enforceability or the perfection of or exercise by the Lender of
its rights and remedies under the Security Agreement; or any such governmental
approval shall be revoked, terminated, withdrawn, suspended, modified or
withheld or shall cease to be effective; or any proceeding shall be commenced by
or before any Governmental Authority for the purpose of revoking, terminating,
withdrawing, suspending, modifying or withholding any such governmental approval
and such proceeding is not dismissed within 60 days.
 
8.02 Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:
 
(a) terminate the obligation of the Lender to make Loans;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
 
(c) exercise all rights and remedies available to it under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso in Section 8.02), any amounts received on
account of the Obligations shall be applied by the Lender in the following
order:
 


 
- 24 -

--------------------------------------------------------------------------------

 




First, to payment of that portion of the Obligations constituting indemnities,
expenses and other amounts (including charges and disbursements of counsel to
the Lender and amounts payable under Article III) payable to the Lender;
 
Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations payable to the Lender;
 
Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans payable to the Lender; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
 
ARTICLE IX.
MISCELLANEOUS
 
9.01 Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Lender and the Borrower or the applicable Loan Party, as the case may be,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
9.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, to:
 
Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham, Pennsylvania 19044
Attention: Joseph Funk
Electronic mail address: joseph.funk@berkadia.com
Telephone number: (215) 328-3200
Telecopier number: (215) 328-3478


With a copy to:


Thomas Miraglia at address listed above


With a copy to (but which shall not constitute notice):




 
- 25 -

--------------------------------------------------------------------------------

 


Leucadia National Corporation
315 Park Avenue South
New York, New York 10010
Attention: Joseph A Orlando
Electronic mail address: jorlando@leucadia-nyc.com
Telephone number: (212) 460-1900
Telecopier number: (212) 598-3245; and


(ii) if to the Lender, to:
 
BH Finance LLC
3555 Farnam Street
Omaha, Nebraska 68131
Attention: Kerby Ham
Electronic mail address: ksham@brka.com
Telephone number: (402) 978-5430
Telecopier number: (402) 346-3375


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective when received, except if
received after normal business hours of the recipient, in which case such notice
shall be deemed received upon the opening of business the following day.  Any
party hereunder may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other party.
 
(b) Electronic Communications.  Notices and other communications hereunder may
be delivered or furnished by electronic communication (including e-mail) unless
a party hereunder notifies the other party to the contrary.
 
9.03 No Waiver; Cumulative Remedies.  No failure by the Lender to exercise, and
no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
9.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses incurred by the Lender (including the reasonable fees, charges and
disbursements of any counsel for the Lender) in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
 


 
- 26 -

--------------------------------------------------------------------------------

 


(b) Indemnification by the Borrower.  The Borrower shall indemnify the Lender
and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
(ii) any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
to the extent related to any such Indemnitee solely in its capacity as a direct
or indirect shareholder of the Borrower and without relation to the matters
specified in clauses (i) and (ii) above; provided, further, that the Borrower
shall not be required to indemnify any Indemnitee for the costs and expenses of
more than one legal counsel to all the Indemnitees in any one jurisdiction,
except where an actual conflict of interest between Indemnitees exists.
 
(c) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.
 
(d) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(e) Survival.  The agreements in this Section shall survive the termination of
the Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
 
9.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of setoff
pursuant to Section 9.07 below, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.
 


 
- 27 -

--------------------------------------------------------------------------------

 




9.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lender and the
Lender may not assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with the provisions of subsection (b) of this
Section.
 
(b) Assignments by Lender.  The Lender may at any time assign to (a) an
Affiliate of the Lender or (b) any other Person approved by, unless an Event of
Default has occurred and is continuing at such time, the Borrower (such approval
not to be unreasonably withheld or delayed), all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it).  From and after the effective date of
each assignment and assumption, such assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned, have the rights and
obligations of the Lender under this Agreement, and the Lender thereunder shall,
to the extent of the interest assigned by such assignment and assumption, be
released from its obligations under this Agreement (and, in the case of an
assignment and assumption covering all of the Lender’s rights and obligations
under this Agreement, the Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01 and 9.04 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.
 
9.07 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates are hereby authorized at any
time and from time to time to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding in any event any
accounts containing trust or escrow deposits) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to the
Lender, irrespective of whether or not the Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of the Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of the Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Lender or its Affiliates may have.
 
9.08 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize,
 


 
- 28 -

--------------------------------------------------------------------------------

 


prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder, in each
case, provided that the Loan Parties are not thereby required to make any
greater payments hereunder than would be required prior to any such action.
 
9.09 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the parties hereto.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
9.10 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Loan, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.
 
9.11 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.12 Governing Law; Jurisdiction; Etc.

 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS.
 


 
- 29 -

--------------------------------------------------------------------------------

 


THE BORROWER AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.
 
(c) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
9.13 Waiver of Jury Trial.  THE BORROWER AND EACH OTHER LOAN PARTY, TO THE
EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
- 30 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
BERKADIA COMMERCIAL MORTGAGE LLC
         
By:
     
Name:
       
Title:
   

 
 

 

 
BH FINANCE LLC
         
By:
     
Name:
       
Title:
   

 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A




LOAN NOTICE




Date:  ______________




 
To:           Kerby Ham
 
This notice is delivered pursuant to that certain Credit Agreement, dated as of
December 10, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), among Berkadia Commercial Mortgage
LLC, a Delaware limited liability company and BH Finance LLC, a Nebraska limited
liability company.  Capitalized terms used but not defined herein have the
meanings given to them in the Credit Agreement.
 
The undersigned hereby requests a Loan:
 
1.           On _____________ (a Business Day).
 
2.           In the amount of                                    dollars
($                              )
 


 
Note: Pursuant to Section 2.02(a) of the Credit Agreement, each Loan shall be in
a minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.
 
The Loan requested herein complies with Section 4.02 of the Credit Agreement.
 
 
Berkadia Commercial Mortgage LLC

 





 
By:
     
Name:
     
Title:
 


